IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James D. Schneller,                     :
                      Appellant         :
                                        :
            v.                          :    No. 352 C.D. 2016
                                        :
Clerk of Courts of the First            :
Judicial District of Pennsylvania;      :
Prothonotary of the First               :
Judicial District of Pennsylvania       :


                                     ORDER



             NOW, December 15, 2016, having considered appellant’s application

for reconsideration/reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge